EXHIBIT 10.1 The Dow Chemical Company Elective Deferral Plan (Pre-2005) Restated and Effective January 1, 2010 ARTICLE I PURPOSE AND EFFECTIVE DATE The purpose of The Dow Chemical Company Elective Deferral Plan (‘Plan”) is to aid The Dow Chemical Company and its subsidiaries in retaining and attracting executive employees by providing them with tax deferred savings opportunities.The Plan provides a select group of management and highly compensated employees, within the meaning of Sections 201(2), 301 (a)3 and 401 (a)(1) of the Employee Retirement Income Security Act of 1974, as amended (ERISA) and therefore exempt from Parts 2, 3, and 4 of Title I of ERISA, of The Dow Chemical Company with the opportunity to elect to defer receipt of specified portions of compensation, and to have these deferred amounts treated as if invested in specified Hypothetical Investment Benchmarks.The Plan shall be effective for deferral elections made hereunder on or after January 1, 2001.The benefits provided under the Plan shall be provided in consideration for services to be performed after the effective date of the Plan, but prior to the executive’s retirement. Effective December15,1994, The Dow Chemical Company originally adopted The Dow Chemical Company Elective Deferral Plan.Minor amendments were made to the Plan on December11,1997. On October19,2000 The Dow Chemical Company amended and restated the Plan, to be effective as of January 1, 2001, to read as set forth in this Plan document.Minor amendments to the restated Plan were made on December11,2000,
